Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not show or suggest a filter element group for a filter device having: a ring-shaped working filter element; a ring-shaped protective filter element; an assembly device; a securing device; the working filter body enclosing a working filter interior in a circumferential direction, the protective filter element arranged in the working filter interior, wherein the securing device is adjustable between a securing state where the cover plate is axially secured to the second outer end plate and a release state where the cover plate is axially removable from the second outer end plate; wherein, when in the securing state, the securing device secures the cover plate to the second outer end plate preventing rotation of the cover plate in the circumferential direction; wherein the securing device includes at least one axial through opening disposed in the annular area of the cover plate, and on the second outer end plate, the securing device includes at least one axially protruding protrusion that extends axially at least one of into and through the at least one through opening; and wherein the at least one protrusion cooperates with the at least one through opening when the securing device is in the securing state to mechanically block a rotation between the cover plate and the second outer end plate in the circumferential direction, in combination with the remaining limitations in the claim.  
Claims 2, 4-18, 23 and 24 are allowed due to their dependency on claim 1.
Claims 19-22 are allowed and the reasons for allowance were indicated in the previous Office Action.
Claim 25 includes the limitations of claim 9 which was indicated allowable in the previous Office Action, and intervening claims 1, 2 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778